ORDER

A Petition for Inactive Status has been filed by Herbert Luntz, Esquire. Bar Counsel on behalf of the Attorney Grievance Commission has joined in the Petition.
It is this 27th day of May, 1998.
ORDERED that the Petition For Inactive Status is granted. Herbert Luntz shall be placed on inactive status effective June 8,1998. It is further
ORDERED that the Clerk of this Court shall remove the name of Herbert Luntz, effective June 8, 1998, from the register of attorneys in this Court, and shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State in accordance with Rule 16-713.